Citation Nr: 1436814	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-28 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for smoking cessation also claimed as a respiratory condition.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for high cholesterol/triglycerides.

4.  Entitlement to service connection for defective vision, also claimed as eye problems.

5.  Entitlement to service connection for infected spider bites.

6.  Entitlement to service connection for superficial laceration, right hand second and fourth digits, claimed as hand injury.

7.  Entitlement to service connection for head injury. 

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to September 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
A Travel Board hearing was held in this matter in July 2012 before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issues of service connection for hypertension and a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

At the July 2012 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for smoking cessation, claimed as respiratory condition, malaria infection, high cholesterol/triglycerides, defective vision, infected spider bites, hand injury, and head injury.


CONCLUSIONS OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for smoking cessation, claimed as respiratory condition, malaria infection, high cholesterol/triglycerides, defective vision, infected spider bites, hand injury, and head injury, by the Veteran, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.

At the July 2012 Board hearing, the Veteran has withdrawn the claims for entitlement to service connection for smoking cessation, claimed as respiratory condition, malaria infection, high cholesterol/triglycerides, defective vision, infected spider bites, hand injury, and head injury. See July 2012 Board hearing transcript. Therefore, there remains no allegation of errors of fact or law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

Service connection for smoking cessation, also claimed as a respiratory condition is dismissed.

Service connection for malaria is dismissed.

Service connection for high cholesterol/triglycerides is dismissed.

Service connection for defective vision, also claimed as eye problems is dismissed.

Service connection for infected spider bites is dismissed.

Service connection for superficial laceration, right hand second and fourth digits, claimed as hand injury is dismissed.

Service connection for head injury is dismissed. 






REMAND

The purpose of this remand is to obtain an adequate VA opinion regarding whether his bilateral hearing loss disability and borderline hypertension are etiologically related to service.  

As indicated in the June 2011 rating decision granting service connection for tinnitus, the Veteran experienced acoustic trauma in service.  The record also shows the Veteran had an MOS in communication and experienced in-service noise exposure in that capacity.  

The Veteran was afforded a VA examination in March 2011. The examiner noted the Veteran's history of noise exposure in service. The results of that examination indicated the Veteran had a hearing loss disability for VA compensation purposes. However, the examiner opined that the hearing loss was not incurred in service because there was no significant change in hearing thresholds during service.  

However, the Court has held that proper inquiry is not whether a hearing loss disability for VA purposes was shown during service; rather, it is whether his current hearing loss disability may be related to his in-service noise exposure. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The absence of an in-service hearing disability during service, (i.e. one meeting the requirements of 38 C.F.R. § 3.385 (2013)) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley, 5 Vet. App. at 159.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds this opinion to be inadequate. While the examiner acknowledged the Veteran's in-service noise exposure, he relied solely on the fact that the Veteran's entry and discharge audiograms were within normal limits to conclude that the Veteran's bilateral hearing loss was not caused by or a result of in-service noise exposure. Accordingly, an addendum opinion must be provided to address whether the Veteran's hearing loss was caused by or is due to military service.

Similarly, service treatment records show the Veteran was noted to have borderline hypertension during service.  Post-service, the Veteran has been diagnosed with hypertension.

The Veteran underwent a VA examination in March 2011.  The examiner noted the in-service elevated blood pressure readings and the post-service diagnosis and opined that the Veteran's hypertension was not incurred in service because he was never diagnosed with hypertension in service.  However, the examiner did not comment on the Veteran's repeated elevated blood pressure readings or whether the assessments of borderline hypertension were related to his post-service diagnosis.   Therefore, the Board finds this examination to be inadequate and remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiners who conducted the March 2011 VA examinations. If those examiners are unavailable, the RO must afford the Veteran an examination with an appropriate examiner.  

a. The examiner must review the claims file, including a copy of this remand. The examination report must reflect that such a review was undertaken. 

b. With regard to the Veteran's claim of bilateral hearing loss, the examiner must provide an addendum opinion on whether the Veteran's bilateral hearing loss disability is at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure and/or acoustic trauma. 

i. The examiner must provide a rationale for the opinions expressed and reconcile any contradictory evidence of record. In rendering the opinion, the examiner should not resort to mere speculation. 

ii. The examiner is advised that the absence of in-service evidence is not always fatal to a service connection claim. Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

c. The RO must also obtain an addendum opinion regarding the Veteran's hypertension.  The examiner must opine whether it is at least as likely as not (probability of 50 percent) that the current hypertension is related to the Veteran's military service, to include the borderline blood pressure readings taken during service. A complete rationale should be given for any opinion provided. 

2. Thereafter, readjudicate the Veteran's claims. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


